Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 1 of 25

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA,
ORLANDO DIVISION

IN RE: } CASE NUMBER.

KJM Capital Transportation 6:19-bk-06302-CCJ

Fund, LLC }
} JUDGE CYNTHIA C. JACKSON
}

DEBTOR } CHAPTER 11

DEBTOR'S MONTHLY OPERATING REPORTS (BUSINESS)
FOR THE PERIOD

FROM September 28, 2019 TO September 30, 2019

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

fw lt 2G AN

Attorney for Debtor's Signature

 

Debtor's Address Attorney's Address

and Phone Number: - and Phone Number:

3504 Lake Lynda Drive R. Scott Shuker

Suite 107 121 S. Orange Ave., Ste. 1120
Orlando, FL 32817 Orlando, Florida 32801

(407) 409-8077 (407) 337-2060

Note: The original Monthly Operating Report is to be filed with the court and a copy
simultaneously provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day
of the following month,

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http:/Avww.usdoj.gov/ust/r2 l/reg_info.htm

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQ)http://www.usdoj.gov/ust/.

MOR-1
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 2 of 25

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING SEPTEMBER 28,2019 AND ENDING SEPTEMBER 30, 201 9

 

 

 

 

 

 

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Number; 6:19-bk-06302-CCI
Date of Petition: September 27, 2019
CURRENT CUMULATIVE
MONTH PETITION TO DATE

j, FUNDS AT BEGINNING OF PERIOD $12,391.77 (a) $12,391.77 (b)
2. RECEIPTS:
A, Cash Sales $0.00

Minus: Cash Refunds 0.00

Net Cash Sales 0.00 0
B, Accounts Receivable 0.00 6.00
C. Other Receipts (See MOR-3) 0.60 $0.00

 

(If you receive rental income,
you must attach a rent roll.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. TOTAL RECEIPTS (Lines 24420420) $0.00 $0.00
4. TOTAL FUNDS AVAILABLE FOR

OPERATIONS (Line 1 + Line 3} $12,391.77 $12,391.77
§. DISBURSEMENTS
A. Advertising $0.00 $0.00
B. Bank Charges 0.00 0.00
C. Contract Labor 0.00 0.00
D. Fixed Asset Payments (not inel, in *N") 0.00 0.00
H, Insurance 0.00 0.00
F. Inventory Payments (See Aifach. 2) 0.00 0.00
G. Leases 0.06 0.00
H. Manufacturing Supplies 8.00 0,00
I. Office Supplies 6.00 0.00
¥. Payroll - Net (See Attachment 54) 0,00 0,00
K. Professional Fees (Accounting & Legal} 0.00 0.00
L. Rent 0.00 0.00
M. Repairs & Maintenance 0.00 0,00
N. Secured Creditor Payments (See Attach. 2) 0.00 0.00
©. Taxes Paid - Payroll (See Attachment 4C) 0.00 0.00
P. Taxes Paid - Sales & Use (See Attachment 4C) 0.00 0.00
Q. Taxes Paid - Other (See Attachment 4C) 0.00 0.00
R. Telephone 0.00 0.00
8. Travel & Entertainment 0.00 6.00
Y. U.S. Trustee Quarterly Fees 0.00 0,00
U. Ulilities 0.00 0.00
¥Y. Vehicle Expenses 0.00 0.00
W. Other Operating Expenses (See MOR-3)} 0.00 0.60
6. TOTAL DISBURSEMENTS (Sum of 54 thre W) $0.00 $0.00
7, ENDING BALANCE (Line 4 Minus Line 6) (c) $12,391.77 (c} $12,391.77 (2)
i declare under penalty of perjury that this statement and the accompanying documen “pe reports arg.fruc and correct fo
best of my knowledge and belief. .
This} 4 day of ovanex, 50 14 wT Wes

(Signature)

{a}This number is carried forward from Jast month's reporl. Por the férst report only, this number will be the balance as of the pelition date,
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of the petition.
(c)These two amounts will always be the same if form is completed carrectly.

MOR-2

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 3 of 25

MONTHLY SCHEDULE Of RECEIPTS AND DISBURSEMENTS (cont'd)

Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Pago MOR-2, Line 2C.
Cumulative
Description Current Month Petition to Date

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER RECEIPTS
Source
Loan Amount of Funds Purpose Repayment Schedule
OTHER DISBURSEMENTS:

Describe Each item of Other Disbursement and List Amount of Disbursement, Write totals on Page MOR-2, Line SW,

Cumulative
Description . Current Month Petition to Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER DISBURSEMENTS

 

NOTE: Attached « current Balance Sheet and Income (Profit & Loss) Statement

MOR-3

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 4 of 25

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA,
ORLANDO DIVISION

IN RE: } CASE NUMBER

KJM Capital Transportation 6:19-bk-06302-CC]

Fund, LLC }
} JUDGE CYNTHIA C, JACKSON
}

DEBTOR } CHAPTER 11

DEBTOR'S MONTHLY OPERATING REPORTS (BUSINESS)
FOR THE PERIOD

FROM September 28, 2019 TO September 30, 2019

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Su lt, 2G AL

Attorney for Debtor's Signature

 

Debtor's Address Attomey's Address

and Phone Number: - and Phone Number:

3504 Lake Lynda Drive R, Scott Shuker

Suite 107 121 S. Orange Ave.,, Ste. 1120
Orlando, FL 32817 Orlando, Florida 32801

(407) 409-8077 (407) 337-2060

Note: The original Monthly Operating Report is to be filed with the court and a copy
simultaneously provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day
of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http:/Awww.usdoj.gov/ust/r21/reg_info.htm

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQ)http://www.usdoj.gov/ust/.

MOR-1
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 5 of 25

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING _SEPTEMBER 28, 2019__ AND ENDING SEPTEMBER 36, 2019

 

 

 

 

 

 

 

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Nuraber: — 6:19-bk-06302-CCI
Date of Petition: September 27, 2019
CURRENT CUMULATIVE
MONTH PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD $12,391.77 fa) $12,391.77 (b)
2. RECEIPTS:
A. Cash Sales $0.00

Minus: Cash Refunds 6.00

Net Cash Sales 0.60 0
B. Accounts Receivable 0.00 0.00
C. Other Receipts (See MOR-3} 0.00 $0.00

 

Cf you receive rental income,
you must attach a rent roll.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. TOTAL RECEIPTS (Lines 24+2B42C) $0.00 $0.00
4, TOTAL FUNDS AVAILABLE FOR

OPERATIONS (Line I + Line 3} $12,391.77 $12,391.77
5. DISBURSEMENTS
A. Advertising $0.00 $0.00
B, Bank Charges 0.00 6.00
C€. Contract Labor 0.00 0,00
D. Fixed Asset Payments (not incl. in “N") 0.00 0.00
E. Insurance 0.00 0.00
F, Inventory Payments (See ditach, 2) 0.00 0,00
G, Leases 0.80 0,00
H. Manufacturing Supplies 0.00 0,00
I. Office Supplies 0.00 0.00
J. Payroll - Net (See Aitachment 54) 0.06 0.00
K. Professional Fees (Accounting & Legal) 6.00 0.00
L. Rent 0.00 0.00
M. Repairs & Maintenance 0.00 6,00
N. Secured Creditor Payments (See ditach. 2) 0.00 0,00
O. Taxes Paid - Payroll (See Attachment 4C) 0.00 0.00
P. Taxes Paid - Sales & Use (See Attachment 4C) 0.00 0.00
Q. Taxes Paid - Other (See Attachment 4C) 0.00 0.00
R. Telephone 0.60 0.00
S. Travel & Entertainment 0.00 0.00
Y. U.S. Trustee Quarterly Fees 0.00 6.00
UL Utilities 0.00 0.00
V. Vehicle Expenses 0.00 0.60
W, Other Operating Expenses (See MOR-3} 0.00 0.00
6. TOTAL DISBURSEMENTS (Suin of 5A thru W) $6.06 50.80
7 ENDING BALANCE (Line 4 Minus Line 6) (c) $12,391.77 (c} $12,391.77 (c)

 

I declare under penalty of perfury that this statement and the accompanying Cl reports arc,truc and carrect to
best of my knowledge and ays ‘ We
This |: 5 day of MVE eX, Bo 19 LAY

(Signature)

(a)This number fs carried forward from last month's report. For the first report only, this number will be the balance as of the polition date.
(b) This figuce will not change ftam month to month, It is always the amount of funds on hand as of the date of the petition.
{c)These bwo amorunts will always be the same if form is completed correctly.

MOR-2

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 6 of 25

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.
Cumulative
Description Current Month Petition to Date

 

 

 

 

 

 

 

 

 

il

 

 

 

 

TOTAL OTHER RECEIPTS
Souree
Loan Amount of Funds Purpose Repayment Schedule
OTHER DISBURSEMENTS:

Desoribe Each Item of Other Disbursement and List Amount of Disbursement, Write totals on Page MOR-2, Line SW.

Cunutative
Description : Current Month Petition to Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER DISBURSEMENTS

 

NOTE: Attached a current Balance Sheet and Income (Profit & Loss) Statement

MOR-3

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 7 of 25

ATTACHMENT 1

MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

 

 

 

 

Name of Debtor: KJM CAPITAL TRANSPORTATION FUND,LEC Case Number: 6:19-bk- 06302-CCT
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019
ACCOUNTS RECEIVABLE AT PETITION DATE: $0,00

 

ACCOUNTS RECEIVABLE RECONCILIATION

(include all accounts receivable, prepetition and post-petition, including charge card sales which have not been received):

Beginning of Month Balance $ 0.00 (a)
PLUS: Current Month New Billings 3 9.00
MINUS: Collection During the Month 5 0.00 = (b}
PLUS/MINUS: Adjustments or Writeoffs $ 0.00 *
End of Month Balance 5 0.00 i)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
{Show the total for each aging category for all accounts receivable)
0-30 Days 31-60 Days 61-90 Days Over 90 Days Total

0.00 0,00 0.00 0.00 0.00

 

For any receivables in the “Over 90 Days" category, please provide the following:
Receivable
Customer Date Status (Collection efforts taken, estimate of
collectibility, write-off, disputed account, etc.)

 

 

 

 

 

{a) This number is carried forward from Jast month's report. For the first report only, this number will be the dSalance as of ike petition date,
(h) This must equal tha number reparted in tho "Current Manth" colunm of Sehedule af Receipts and Disbursements (Page MOR-2, Lino 2B).

(c} Thess two amounts must equal.

MOR-4

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 8 of 25

 

 

 

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT
Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCI
Reporting Period beginning: September 28, 2019 and ending: September 36, 2019

In the space below list all invoices or bills incurred and not paid since the filing of the petition, Do not include amounts owed prior to filing the pefition. in the
alternative, & computer gencrated list of payables may be attached provided ail information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

 

 

 

 

 

Date Days
incurred Outstanding Vendor Description Amount
TOTAL AMOUNT (b)

 

CT Check here if prepetition debts have beeu paid. Attach an oxptanation and copies of supporting documentation,

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

Opening Balance (a)
PLUS: New Indebtedness Incurred This Month
MINUS: Amount Paid on Pest-Petition
Accounts Payable This Month
PLUS/MINUS: Adjustments
Ending Month Balance {c}

*For any adjustments provide explanation and supporting documentation, if applicable,

 

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). Ifyou have entered into a modification agreement with a secured
creditor/lessor, consult with your attomey and the United States Trustee Pregram prior to completing this section).

Number Total
Dale of Post Amount of
Secured Payment Amount Petition Petition
Creditor! Duc This Paid This Payments Payments
Lessor Month Month Delinquent Delinguent
TOTAL id)

(o)This numbor is carried forward from last month's report. For the first report only, this number will he 2cra,

{, c)Ths total of line (b} must equat line (e}.
(2) This wamber is reported in he "Current Month" colainn af Schedule of Reccipts and Disbursements (Page MOR-2, Line SN).

MOR-5

 
Case 6:19-bk-06302-CCJ Doc111 Filed 11/18/19 Page 9 of 25

ATTACHMENT 3

INVENTORY AND FIXED ASSETS REPORT

 

 

 

 

 

 

 

 

 

 

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCJ

Reporting Period beginning: September 28, 2019 and encting: September 30, 2019
INVENTORY REPGRT

INVENTORY BALANCE AT PETITION DATE: $0.00 *¥(a}

INVENTORY RECONCILIATION:

Inventory Balance at Beginning of Month $6.00

PLUS: inventory Purchased During Month $0.00

MINUS: Inventory Used or Sold $0.00

PLUS/MINUS: Adjustments or Write-downs $0.00 *

Inventory on Hand at End of Month $0.00

METHOD OF COSTING INVENTORY: Average

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable,

 

 

 

 

 

 

 

 

 

 

 

INVENTORY AGING
Less than 6 6 months te Greater than Considered Total Inventory
Months old 2 years old 2 years old Obsolete
6.0% 0.0% 0.0% 0.0% 60% *
* Aging Percentages must equal 100%,
L] Check here if inventory contains perishable items.
Description of Obsolete Inventory:
FEXED ASSET REFORT
FIXED ASSETS FAR MARKET VALUE AT PETITION DATE: $98,105.85
{Inciudes Property, Plant and Equipment)
BRIEF DESCRIPTION (First Repart Onty): Leasehold Improvements; Fumiture & Fixtures; Tractors; Trailers; Equipment
FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month $98,105.85 (a}{b)}
MINUS: Depreciation Expense $0.00
PLUS: New Purchases $0,00
PLUS/MINUS: Adjustments or Write-downs $0.00 .
Ending Monthly Balance $98,105.85

 

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIGD:
No purchases,

 

{a)This number is carried forward from last month's report. For the first report only, this number wilf be the balance as ef ihe petition date.
(6)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
Book Value ia tie cast of the fixed assets minus accumulated depreciation and other adjustmenis.

MOR-6

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 10 of 25

ATTACHMENT 44

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

 

Name of Debtor: KIM CAPITAL TRANSPORTATION FURD, LLC © Case Nurmber: 6:19-bk-06302-CCT
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019

 

Attach a copy of current month bark statement and bank reconciliation to this Summary of Bank Activity, [fbank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee,

NAME OF BANE: Santander BRANCH:

 

ACCOUNT NAME KIMCTF Checking ACCOUNT NUMBER; x0xxx 1881

 

PURPOSE OF ACCOUNT: _ OPERATING

Ending Bank Balance per Bank Statement $12,391,977

Plus Total Amount of Outstanding Deposits $0.00

Minus Total Amount of Outstanding Checks and other debits $0.06 *

Minus Service Charges $0.00

Ending Balance per Check Register $12,395,77 (a)

*Debit cards are used hy NifA

*#1F Closing Balance is negative, provide explanation: NYA

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 40D:
(CF Check here if cash disbursements were authorized by United States Trustee)

 

 

Date Amount Payee Purpose Reason for Cash Disbursement
NIA

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

 

 

(@) The total of this Hine on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7}.

 

MOR-7

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 11 of 25

Statement Period 09/04/49 TO 09/30/19
Primary Account ff: “1881

 

For your convenience our Business
Customer Service Center is available

from Bam-10pm Mon-Sat and Jam-5:30pm on Sun
Call us at 1-877-768-1145.

wwe. santanderbank,com

KIM CAPITAL TRANSPORTATION FUND, LLC -
PO BOX 784549 0600
. ORLANDO FL 32878 , 7730

Raat) RL ise dce

 

KIM CAPITAL TRANSPORTATION FUND, LEC Account # 1881

Balances

 

 

 

 

“Number of Checks — Total Check Amount $29,087.43

 

Account Activity

Date Description Credits Debits Balance
09-07 Beginning Balance $52,457.57
{09:03 CHEGKSTODA iS $45,944 331

   
   

 
  
  

 

 

09-04 52737389-75 ADVANCE $395,944.13

   

 

 

 

3318032593}
$631,032.93
63440193!

 

 

 

 

 

“h9- 05 TREAS.LI INK TRANSFER TO ACCT 231372691 8932796009 ~ $220,000.00 $474,101.93
COMMERCIAL, CASH MANAGEMENT CH

  

 

 

 

 
 
 
 
 

   

 

 

 

 

09-05 TREAS.UNK TRANSFER TO ACCT 231372691 8932506039 — $45 000,00 $109,107.93
COMMERCIAL CASH MANAGEMENT CH

(09-05 KIMIGARITAL TRAN ACH SG90SESEETE : i OSOIA:

09: 05 AIM CAPITAL TRAN ACHE 190905 SETT- 601 7U08 $36,850,05 $66,200.06

 

07699:93 25/8003!
$22,451.13

 

 
 
   

 

Fa asad

 

Eee TREAS. LINK Fer TO ACCT 231372697 8932806039 -
COMMERCIAL CASH MANAGEMENT ch

 

 

 

 
  

 

 

   
 
  
  

 

‘09: 06 TREAS.LINK TRANSFER TO ACCT 231372691 032831 033 - . $30,000.00

COMMERCIAL CASH] MANAGEMENT CH
IOSLOS "A MEXIEPAY MENT ACH RMI §$38/383:85)
09-06 AMEX EPAYMENT ACH 427, O34. tae

10920915273 7389375: ADVAN

09-09 TREAS.LINK TRANSFER TO ACCT 231372691 8932796009 -
COMMERCIAL CASH MANAGEMENT CH

; LU WIRESTRANSFER OUTGOING DOMESTIC: ORE EINK: a O00; 482169404)

“09-09 ) IPFS640-480-84 8433 iPFSPMTILP 17411 $52,063.54

{0910 S27373990 75 ADVANGE: BAH 06S SE

09-10 REFUND STOP PAYMENT IRIS-SINGLE

 

 
  

 
 

 
 
  

       

 

$54,00

Santander Book, HLA, 5.0 Member FDIC onda wholly oveerl subsidiary of Sanco Santandet, 5.A. 02019 Santadcr
Doak, NA. Ad nahis nuerved. Santander, Sontamicy tank, the Home Loga, ded Late 20 {lor tbocking ecco
Pane 1 of 4 pare Services) ato Teqetered tedkermarks, and Extra 20 {for sreings accounl 4eeaiccs) Ba sevvica mark of Banca Santoentey, 1 £81

 
Case 6:19-bk-06302-CCJ Doci1i1 Filed 11/18/19 Page 12 of 25

 

Account Activity (Cont. for Acct# ‘ 1881}
Date Description _ Credits Debits Balance

 

 

 

 

09-10 TREAS. UNE TRANSFER TO ACCT 331372691 8932796009 - $736,000.00 $137,077.51
COMMERCIAL CASH MANAGEMENT cH

 

 

 

09-10 CHECKS TODAY 1 $2,971.20 $64,206.31
3 : 33920631)
09-11 TREAS. LINK TRANSFER TO ACCT 231372691 8932806039 - $25,000.00 $314,206.31

COMMERCIAL CASH MANAGEMENT CH

 

 

 

 

 

09-11 TREAS LINK TRANSFER TO ACCT 231372691 8937796009 - $90,000.00
COMMERCIAL CASH MANAGEMENT CH

 

$350,000,00

 

 

 

“00-12 TREAS LINK TRANSTER TO ACCT 231372691 8932831033 - 60,000.00
COMMERCIAL CASH MANAGEMENT CH

 

 
 

 

 
  
 
 
 
  
 

09-42 KIM CAPITAL TRAN “ACH 190912 -SETT- 6017U0B
i TIMES. ET RANCACH 2] 909 1225E5E601:700B;
09-12 AMEX EPAYMENT ACH PMT 190912 COPO000042
(OSSTAEKIMIGAPITAL TRAN AGH S09 T2:SETEGOT7U0
O9-12 CHECKS TODAY 1

i AFA PBOOETSIADVANGE:
09-13 TREAS.LINK TRANSFER TO ACCT 231372694 8932796009 -
COMMERCIAL, CASH MANAGEMENT cH

 

 

 

 

 

 
 

 

 

 
  

 

 

 

Gg-73 TREAS, LIN TRANSFER 70 ACCT 231372691 8932831033 - $65,000.00 $179,467 77
COMMERCIAL CASH MANAGEMENT CH
BOOSTS WIRESTRANGEER OUT GOENG DOMESHE

 

   
  

  
   
 
 

 

TREASUIRYALINKE# 407000,0

$20,036.49 $116. 431 28

 

 

 

 

 

   
 

    
 
 

 

09-43 ASF, DBA Insperi PAYROLL 190972 0003543700
GiRIMICAPTALTRAN ACH: 909 13.65FR- 601700 $251 6910 94262120)
09-13 FEES FOR ACCOUNT ANAL avs i419 $5,229.59 $89,032.61

 

  

 

52M032:611
$90,000.00 $434,032.61

it TILES S ADVAN
09-16 TREAS.UNK TRANSFER TO ACCT 231372691 8932831 033
COMMERCIAL CASH MANAGEMENT CH

$435,00001

 

 

 

 
 
  

SANTANDER BANK SAN PYMT 091519 **:
Oe SANTANDER BANK SANIRYMIE 0915 19: RERREEERS

 

 

 

 

 

$24,286.85
$21707260!

 

 

   

$144,000.00

 
 

 

 

09-17 TREAS.LINK TRANSFER TO ACCT 231372691 8932806039 - $40,000.00 $110,707.60
COMMERCIAL CASH MANAGEMENT CH

 

 

 

 

 

 

09-17 CHECKS TODAY 2 . $6,282.20
10941 8252737389-7.5, AN :

09-18 TREAS.LINK TRANSFER TO ACCT 231372

COMMERCIAL CASH MANAGEMENT CH

 
  

 

   

 

 

 

 

YREAS.UNK TRANSFER TO ACCT 231372691 8932796009 - - $4,000.00 $74,425.40
COMMERCIAL CASH MANAGEMENT CH

 

 

 

 

 

09-19 5273738075 ADVANCE. " $586,181.34

Pane 2 of a 1881

 
Case 6:19-bk-06302-CCJ Doci1i1 Filed 11/18/19 Page 13 of 25

 

Account Activity (Cont. for Acct# i884)
Date _Description | Cretlits Debits Balance

 

  

 

  

 

 

09-19 TREAS.LINK TRANSFER TO ACCT 231372601 8932805039 - $95,000.00 $231,181.34
=OMMERCIAL case SENT cH

 

 

 

09-19 KIM CAPITAL TRAN ACH 190919. “SEIT 601 208 $485,00 $110,696.34
i AOMIGAPITAETRANIA ; $9576) O7;119;93!
$14,907.25 $86,212.68
32946 1
$193,294.61

 
 
  
  
 

 
 

 

 

 

 
 
    

 

 

   
 
 

O TREAS. TINK “TRANSFER $79,294,617
COMMERCIAL CASH MANAGEMENT CH

NK TRANS

 
 
 
  

 

 

 

09-23 52737389-75 ADVANCE.

 

 

 

09-23 TREAS.LINK TRANSFER TO ACCT 231372691 8932806039 - $20,000.00 $279,294.61
COMMERCIAL CASH MANAGEMENT CH

 

  

2584)

é 206710072
522 ede 38

$244,435.09
19 8510/46;
$196,510.46
546;510746:
$491,510.46

   

Ogee:

 

 

     

 

 

 
    
 
  
 

 

W533 CHECKS STGhAy 1
MOUDAISD 1a Tag TS ADVAN 380,000-0
69-24 TREAS.LINK TRANSFER TO ACCT 231372691 8932806030 -

COMMERCIAL CASH MANAGEMENT CH

   

 

 

 

09-24 TREAS. TiN TRANSTER TO ACCT 731372601 8932796009 - $95,000.00 $241,570.46

COMMERCIAL CASH MANAGEMENT Ci
509-240 AMEXIERAYMENT PME 90524 COPO000042 8820: 0,001 23153046:
09-24 KIM CAPITAL TRAN ACH 190924 -SETT-601700B $12,584.54 $218,925.92
(09-24 TRAVELERS BUSHANSURI 90923: any O91 07 LB19Sh82:
124,410.83 $57,523.93
é (a i383: SHAT se : 35 7,023:93!

09-25 TREAS. {INK TRANSFER TO ACCT 231372651 8932831033 - $175,000.00 $242,523,93

COMMERCIAL CASH MANAGEMENT CH

 

   
  
 

 

   

   
 
    
  

 

 

$82,523.93

 

"09-25 TREAS.LINK TRANSFER TO ACCT 23137269
COMMERCIAL CASH MANAGEMENT CH
£09225 CHECKS TOD)

    
  
 
 

 

Bp258s tS)

$395,666.22 $466,520.37

 

 

 

 

$140,000.60 $258,920.37

 

09-26 TREAS.LINK TER TO ACCT 231372691 8932631033
COMMERCIAL CASH MANAGEMENT cH

 

 

$75,000.00 $107,920.37,

O276 KIMI CARTTAUTRAND i P G23, 00%296;66)

09-26 KIM CAPITAL TRAN ACH 190926 “SETF-601 7008 $2,000,060 $98,296.66

926 KIM ICAPITALCTRAN AGH 9092 AAS S22 014% 3757482103}

09-26 KIM CAPITAL TRAN ACH 190926 -SETI-6017U08 $26,228,614

109127 527373897 5 ADVANG BA ; 244851567)

09-27 TREAS.LINK TRANSFER FROM ACCT 231372691 8932831033 - $7,000,00 $251,851.67
COMMERCIAL CASH MANAGEMENT

 

 
  

 
  
 
 
 
  

   

    

 

 

 

851.67
aj252048!

     

-27 WIRE “TRANSFER QUTGOI NG DOMESTIC - TREASU RY L
RON0004 29249

       

PFaue 3 of 4 1881

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 14 of 25

 

Account Activity (Cont. for Accté 1831)
Date Description

 

 

  

 

 

 

Credits Debits Balance

09-27 ASF, DBA Insperi PAYROLL 190926 0003543700 $28,718.58 $95,533.90

209477 SAMEXIEPAVMENTIACH PM 11909 2: 72COPROO000429249 89°95;642 AG BOL EF TI

09-27 KIM CAPITAL TRAN ACH 190927 -SETT-G01T7UOB $37,500.00 $12,391.77
09-30 Ending Balance

 

Fig, 350.97

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
CALL OUR BUSINESS CUSTOMER CONTACT CENTER AT 1-877-768-1145 OR WRITE TO THE BANK
ATTN: BUSINESS CUSTOMER CONTACT CENTER
Santander Way RH EPV 02 23
East Providence, RIO2975

Please contact us if you think your statement or receipt is wrong or if yeu need additional information about a transfer on the
statement or receipt. We must hear from you no later than 30 days after we sert you the FIRST statement on which the error appeared,

Pane 4 af 4 1881

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 15 of 25

ATTACHMENT 5A

CHECK REGISTER - OPERATING ACCOUNT

 

 

 

 

Name of Debtor: Ki CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CC]
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019
NAME OF BANK: Santander BRANCH:

 

ACCOUNT NAME:
KOIMCT? Checking
ACCOUNT NUMBER: BXXXKX] RBI

PURPOSE GF ACCOUNT: OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the altemative, a computer generated check register
can be attached to this report, provided all the information requested below is included,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK
ATE NUMBER PAYEE PURPOSE AMOUNT
N/A
TOTAL $0.00

MOR-8

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 16 of 25

ATTACHMENT 4B

MONTELY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

 

 

 

Name of Debtor: KJM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCJ
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Rank Activity,

 

 

 

 

 

 

 

 

 

NAME OF BANK: NiA BRANCH: N/A
ACCOUNT NAME: N/A ACCOUNT NUMBER: N/A.
PURPOSE OF ACCOUNT: PAYROLL
Ending Balance per Bank Statement $6.00
Plus Total Amount of Outstanding Deposits $0.00
Minus Total Amount of Outstanding Checks and other debits $0.00 *
Minus Service Charges 30.00
Ending Balance per Check Register $0.00
*Debit cards must not be issued on this account, N/A
**If Closing Balauce is negative, previde explanation: N/A
The following disbursements were paid in Cash: { ([) Check here if cash disbursements were authorized by
United States Trustee)
Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

|

 

The following non-payroll disbursements were made from this account:

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

 

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance” on Schedule of Receipts and
Disbursements (Page MOR-2, Line 7}.

MOR-S

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 17 of 25

ATTACHMENT 58

CHECK REGISTER - PAYROLL ACCOUNT

 

 

 

 

 

 

 

 

Names of Debtor: KJM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCJ
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019
NAME OF BANK: N/A BRANCH: N/A
ACCOUNT NAME:

NIA
ACCOUNT NUMBER: N/A.
PURPOSE OF ACCOUNT: PAYROLL

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is inchided.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK.
DATE NUMBER PAYEE PURPOSE AMOUNT
N/A
TOTAL

MOR-10

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 18 of 25

ATTACHMENT 4C

MONTALY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCI

 

Reporting Period beginning: September 28, 2019 and ending: September 30, 2019

 

Attach a copy of current month bank statement and bank reconcilfation to this Summary of Bank Activity. A standard bank reconciliation form
can be found on the United States Trustee website, bttp:/www-usdoj.gov/ust/12 L/index. him.

 

 

 

 

 

 

 

 

NAME OFBANK: N/A BRANCH: N/A
ACCOUNT NAME: N/A ACCOUNT NUMBER: N/A
PURPOSE OF ACCOUNT: TAX
Ending Bank Balance per Bank Statement $0.00
Pius Total Amount of Outstanding Deposits $0.00
Minus Total Amount of Outstanding Checks and other debits $0.00
Minus Service Charges $0.00
Ending Balance per Check Register $0.00
*Debit cards must not be issued on this account, N/A
**TF Closing Balance ia negative, provide explanation: N/A
The following disbursements were paid by Cash: ( £] Check here if cash disbursements were authorized by
United States Trustee}
Date Amouat Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

 

 

 

 

The following non-tax disbursements were made from tis account:

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

 

{a} The total of this line an Atischment 4A, 4B and 4C plus the total of 41D must cqual the amount reported as “Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7),

 

MOR-11

 
Case 6:19-bk-06302-CCJ Doci1i1 Filed 11/18/19 Page 19 of 25

ATTACHMENT 5C

CHECK REGISTER - FAX ACCOUNT

 

 

 

 

 

 

 

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLC Case Number: —6:19-bk-06302-CCJ

Reporting Period beginning: September 28, 2019 and ending: September 40, 2019

NAME OF BANE: N/A BRANCH: NA

ACCOUNT NAME: ACCOUNT NUMBER: N/A
N/A

PURPOSE OF ACCOUNT: TAS

 

Account for all disbursements, including voids, lost checks, stop payments, etc, In the alternative, a computer poncrated check register can be
attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

CHECK. .
DATE NUMBER PAYEE PURPOSE AMOUNT
NIA
TOTAL (d}

SUMMARY OF TAXES PAID

Payroll Taxes Paid (a)
Sales & Use Taxes Paid (b)
Other Taxes Paid ()
TOTAL (a)

{a) This number is reported in the "Curent Month* eoluran of Schedule or Receipts and Disbursements (Page MOR-2, Lino 50)

{b) This nusnber is reported in the "Current Month" column of Schedute of Receipts and Disbursements (Page MOR-2, Line SP)
(c) This cuntier is reported in the "Current Month” columa of Schedule of Receipts and Disbursemeats (Page MOR-2, Linc §Q)

(¢} Thess two lines must be equal.

MOR-12

 
Case 6:19-bk-06302-CCJ Doci1i1 Filed 11/18/19 Page 20 of 25

 

ATTACHMENT 4D
INVESTMENT ACCOUNTS AND PETTY CASH REPORT

INVESTMENT ACCOUNTS

Hach savings and investment account, ic. certificates of deposits, money market accounts, stocks and bonds, ete., should be
listed separately, Attach copies of account statements.

 

 

 

 

 

 

Type of Negotiable
Instrument Face Valne Purchase Price Date of Purchase Current
TOTAL (a)

PETTY CASH REPORT

The following Petty Cush Drawers/Accounts are maintained:

 

 

 

 

(Colurnn 2) (Colum 3) (Column 4)

Maximum Amount of Petty Difference Between
Location of Amount of Cash Cash on Hand {Column 2) and
Box/Account In Drawer/Acct. At End of Month (Colunm 3)
TOTAL (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation.

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b) ()

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance" on Schedule of Receipts and Disbursements (Pape MOR-2, Line 7).

MOR-13

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 21 of 25

ATTACHMENT 4E

 

MONTHLY SUMMARY OF BANK ACTIVITY - LOCKBOX ACCOUNT

 

 

 

Name of Debtor: xgM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCI
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States

NAME GF BANE: N/A, BRANCH: N/A
ACCOUNT NAME N/A ACCOUNT NUMBER: N/A

PURPOSE OF ACCOUNT: LOCKBOX

Banding Bank Balance per Bank Statement $0.00

Plus Total Amount of Outstanding Deposits $0.00

Minus Total Amount of Outstanding Checks and other dobits $0.00 *

Minus Service Charges $0.60

Ending Balance per Check Register $0.00 a)

*Debit cards are used by NIA

**Tf Closing Balance is negative, provide explanation: N/A

 

The following disbursements were paid in Cash
(C1 Check here it cash disbursenents were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

 

(#) The total of this linc on Attachment 4A, 4B and 4C plus the total of 4 must equal the amount regorted as “Eading Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-14

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 22 of 25

ATTACHMENT 55

CHECK REGISTER - GPERATING ACCOUNT

 

 

 

 

 

 

 

Namie of Debtor: Kin CAPITAL TRANSPORTATION FUND, LLC Case Number: _6;19-bk-06302-CC]
Reporting Period beginning: September 28, 2019 and ending: September 30, 2019
NAME OF BANK: NIA BRANCH: N/A
ACCOUNT NAME:

N/A

 

ACCOUNT NUMBER: N/A

 

PURPOSE OF ACCOUNT: LOCKBOX

 

Account for all disbursements, including voids, lost checks, stop payments, etc, In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
NIA
TOTAL $0.00

MOR-15

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 23 of 25

 

ATTACHMENT 6

MONTHLY TAX REPORT

 

Name of Debtor: KJM CAPITAL TRANSPORTATION FUND, LLC Case Number: 6:19-bk-06302-CCI

 

Reporting Period beginning: September 28, 2019 and ending: September 30, 2019

TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax, unemployment tax, State
workmen's compensation, etc.

 

 

 

 

 

 

 

 

Name of Date Date Last
Taxing Payment Tax Retun "Tax Return
Authority Due Description Amount Filed Period
NIA
TOTAL $0.00

MOR-16

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 24 of 25

 

ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION

SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: KIM CAPITAL TRANSPORTATION FUND, LLG Case Number: — 6:19-bk-06302-CCY
Reporting Period beginning: September 28, 2019 and ending; September 30, 2019

Report all forms of compansation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments (o retirement
plans, loan repayments, payments of Officerwner's personal expenses, insurance premium payments, cic. Da not include reimbursement for business
expenses of Officer or Owner incurred and for which detailed receipts are maintained in the accounting records

 

 

 

 

 

 

 

Name of Officer or Owner Title Payment Description Amount Paid
Kenneth Meister Managing Member NIA 0
Roxane Kramer Managing Member N/A 0

Shahin Sazej Managing Member NA i!
PERSONNEL REPORT
Full Time Part Time

Number of employees at beginning of period 4 6

Number hired during the period 0 6

Number terminated or resigned during period 0 0

Number of employees on payroll at end of period 4 0

 

 

CONFIRMATION OF INSURANCE

List ail policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and iife. For the
fixst report, attach a copy of the declaration sheet for each type of insurance, For subsequent reports, attached a certificate of insurance for any policy in which a
change oceurs during the month (new carrier, increased policy limits, renewal, etc.),

Agent Date
and/or Phone Policy Coverage Expiration Premium
Carrier Number Number Type Date Due

See Attached Schedule {Ins}

 

 

 

‘The following lapse in insurance coverage occurred this month:

 

 

Policy Date Dale Reason
Type Lapsed Reinstated for Lapse
NIA
0 Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.

MOR-47

 
Case 6:19-bk-06302-CCJ Doc1i1 Filed 11/18/19 Page 25 of 25

 

ATTACHMENT §

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

rt AT, AA AAA RNA LS

information to be provided on this page, includes, but is not Hmited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement) ; (2) nonfinancial transactions, such as the substitution of assets or
collateral; (3) modifications to loan agreements; (4) change in senior management, etc, Attach any relevant documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We anticipate filing a Plan of Reorganization and Disclosure Statement an or before

 

MOR-18

 
